DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE filed on November 10, 2022
in which claims 1-20 are presented for examination; of which claims 1, 8 and 15 were amended.
Response to Arguments
Applicant’s arguments, see Remarks, filed on November 10, 2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ke et al. in view of Park et al. US Publication No. 2020/0007496. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. US Publication No. 2022/0035829 in view of Park et al. US Publication No. 2020/0007496. 

Regarding claim 1, Ke et al. disclose “a method comprising: receiving a schema defined by a client, the schema comprising one or more mutations that collectively define a data stream” [0030] In the example of FIG. 2, the following mutation requests are received for batch processing (220): [0031] For ORG 1: [0032] ID_1 to be changed to ID_2 [0033] ID_2 to be changed to ID_3 [0034] ID_4 to be changed to ID_4 [0035] For ORG_2: [0036] ID_1 to be changed to ID_2 (See Keet al. Abstract); Paragraph 0024 describing Spark can be used for streaming of data from data platform 140 to data lake 160. Thus, large numbers of parallel Spark jobs can be utilized to ingest data to data lake 160); “reading one or more topics provided by a data streaming platform to obtain data relevant to the data stream based on the one or more mutations” (Paragraph 0026  describing data in data lake 160 can be managed in batches and can be stored in files (e.g., 170, 180) each having multiple rows/records (e.g., 175, 185). When receiving a mutation request, the corresponding file can be looked up using appropriate constraints (e.g., partition key(s), column(s)). When the file (i.e., the file containing the records to be mutated) has been identified, the records from the file can be loaded to memory and the target record can be mutated based on the request in memory); “generating, by a processing device, a single user-specific topic comprising the data relevant to the data stream” (Paragraphs 0040-0041; FIG. 3 describing, ingestion streaming job 320 can manage ingestion of data from ingestion topic 310. Mutation streaming job 325 can manage processing of mutation requests from various mutation topics (e.g., 312, 314, 316). Multiple ingestion topics can also be supported; Paragraph 0051 describing Name table mutation streaming job 355 can process records from mutation request table 344 to generate updates or deletes for records in name table 334 based on mutation requests from one of the mutation topics (e.g., 312, 314, 316) and “providing the client access to the user-specific topic” (Paragraph 0044 describing ingestion topic 310 functions to collect data to be ingested into the data lake, which is processed through ingestion streaming job 320. In general, data table 330 provides new (or updated data) to one or more consumers 370. Notification table 332 provides information related to changes and/or availability of data in data table 330. For example, information in notification table 332 can be used to notify one or more data consumers 370 with respect to new data and/or changed data in data table 330. Name table 334 can be used to manage naming information to be utilized by one or more data consumers 370). It is noted however, Ke did not specifically detail the aspects of “wherein each of the one or more mutations comprise a set of rules that define data the client wants to search for” as recited in the instant claim 1. On the other hand, Park et al. provides client network communication system that include method for communication based on network address mutation, performed by a server apparatus and a client apparatus, includes setting an external address of a network interface for receiving a packet from the client apparatus, and setting an internal address of a hidden interface in order to forward the packet, received through the network interface, to the hidden interface; modifying the external address based on a preset network address mutation rule; and communicating with the client apparatus by forwarding a packet received from the client apparatus through the modified external address to the hidden interface (See Paragraphs 0014, 0021, 0024, 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the network address mutation rule of Park et al. into the architecture for managing mutations as taught by Ke et al. because they are both directed to data streaming management and are both from the same field of endeavor. Such combination would have enhanced the versatility of Ke et al. by allowing it to efficiently manage mutations 
while defending against attack behavior of attackers in a network environment, and more particularly while providing proactive defense technology and network address mutation technology for incapacitating reconnaissance efforts made by attackers.

Regarding claim 8, Ke et al. disclose “a method comprising: receiving a schema defined by a client, the schema comprising one or more mutations that collectively define a data stream” [0030] In the example of FIG. 2, the following mutation requests are received for batch processing (220): [0031] For ORG 1: [0032] ID_1 to be changed to ID_2 [0033] ID_2 to be changed to ID_3 [0034] ID_4 to be changed to ID_4 [0035] For ORG_2: [0036] ID_1 to be changed to ID_2 (See Keet al. Abstract); Paragraph 0024 describing Spark can be used for streaming of data from data platform 140 to data lake 160. Thus, large numbers of parallel Spark jobs can be utilized to ingest data to data lake 160); “reading one or more topics provided by a data streaming platform to obtain data relevant to the data stream based on the one or more mutations” (Paragraph 0026  describing data in data lake 160 can be managed in batches and can be stored in files (e.g., 170, 180) each having multiple rows/records (e.g., 175, 185). When receiving a mutation request, the corresponding file can be looked up using appropriate constraints (e.g., partition key(s), column(s)). When the file (i.e., the file containing the records to be mutated) has been identified, the records from the file can be loaded to memory and the target record can be mutated based on the request in memory); “generating, by a processing device, a single user-specific topic comprising the data relevant to the data stream” (Paragraphs 0040-0041; FIG. 3 describing, ingestion streaming job 320 can manage ingestion of data from ingestion topic 310. Mutation streaming job 325 can manage processing of mutation requests from various mutation topics (e.g., 312, 314, 316). Multiple ingestion topics can also be supported; Paragraph 0051 describing Name table mutation streaming job 355 can process records from mutation request table 344 to generate updates or deletes for records in name table 334 based on mutation requests from one of the mutation topics (e.g., 312, 314, 316) and “providing the client access to the user-specific topic” (Paragraph 0044 describing ingestion topic 310 functions to collect data to be ingested into the data lake, which is processed through ingestion streaming job 320. In general, data table 330 provides new (or updated data) to one or more consumers 370. Notification table 332 provides information related to changes and/or availability of data in data table 330. For example, information in notification table 332 can be used to notify one or more data consumers 370 with respect to new data and/or changed data in data table 330. Name table 334 can be used to manage naming information to be utilized by one or more data consumers 370). It is noted however, Ke did not specifically detail the aspects of “wherein each of the one or more mutations comprise a set of rules that define data the client wants to search for” as recited in the instant claim 8. On the other hand, Park et al. provides client network communication system that include method for communication based on network address mutation, performed by a server apparatus and a client apparatus, includes setting an external address of a network interface for receiving a packet from the client apparatus, and setting an internal address of a hidden interface in order to forward the packet, received through the network interface, to the hidden interface; modifying the external address based on a preset network address mutation rule; and communicating with the client apparatus by forwarding a packet received from the client apparatus through the modified external address to the hidden interface (See Paragraphs 0014, 0021, 0024, 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the network address mutation rule of Park et al. into the architecture for managing mutations as taught by Ke et al. because they are both directed to data streaming management and are both from the same field of endeavor. Such combination would have enhanced the versatility of Ke et al. by allowing it to efficiently manage mutations 
while defending against attack behavior of attackers in a network environment, and more particularly while providing proactive defense technology and network address mutation technology for incapacitating reconnaissance efforts made by attackers.

Regarding claim 15, Ke et al. disclose “a method comprising: receiving a schema defined by a client, the schema comprising one or more mutations that collectively define a data stream” [0030] In the example of FIG. 2, the following mutation requests are received for batch processing (220): [0031] For ORG 1: [0032] ID_1 to be changed to ID_2 [0033] ID_2 to be changed to ID_3 [0034] ID_4 to be changed to ID_4 [0035] For ORG_2: [0036] ID_1 to be changed to ID_2 (See Keet al. Abstract); Paragraph 0024 describing Spark can be used for streaming of data from data platform 140 to data lake 160. Thus, large numbers of parallel Spark jobs can be utilized to ingest data to data lake 160); “reading one or more topics provided by a data streaming platform to obtain data relevant to the data stream based on the one or more mutations” (Paragraph 0026  describing data in data lake 160 can be managed in batches and can be stored in files (e.g., 170, 180) each having multiple rows/records (e.g., 175, 185). When receiving a mutation request, the corresponding file can be looked up using appropriate constraints (e.g., partition key(s), column(s)). When the file (i.e., the file containing the records to be mutated) has been identified, the records from the file can be loaded to memory and the target record can be mutated based on the request in memory); “generating, by a processing device, a single user-specific topic comprising the data relevant to the data stream” (Paragraphs 0040-0041; FIG. 3 describing, ingestion streaming job 320 can manage ingestion of data from ingestion topic 310. Mutation streaming job 325 can manage processing of mutation requests from various mutation topics (e.g., 312, 314, 316). Multiple ingestion topics can also be supported; Paragraph 0051 describing Name table mutation streaming job 355 can process records from mutation request table 344 to generate updates or deletes for records in name table 334 based on mutation requests from one of the mutation topics (e.g., 312, 314, 316) and “providing the client access to the user-specific topic” (Paragraph 0044 describing ingestion topic 310 functions to collect data to be ingested into the data lake, which is processed through ingestion streaming job 320. In general, data table 330 provides new (or updated data) to one or more consumers 370. Notification table 332 provides information related to changes and/or availability of data in data table 330. For example, information in notification table 332 can be used to notify one or more data consumers 370 with respect to new data and/or changed data in data table 330. Name table 334 can be used to manage naming information to be utilized by one or more data consumers 370). It is noted however, Ke did not specifically detail the aspects of “wherein each of the one or more mutations comprise a set of rules that define data the client wants to search for” as recited in the instant claim 15. On the other hand, Park et al. provides client network communication system that include method for communication based on network address mutation, performed by a server apparatus and a client apparatus, includes setting an external address of a network interface for receiving a packet from the client apparatus, and setting an internal address of a hidden interface in order to forward the packet, received through the network interface, to the hidden interface; modifying the external address based on a preset network address mutation rule; and communicating with the client apparatus by forwarding a packet received from the client apparatus through the modified external address to the hidden interface (See Paragraphs 0014, 0021, 0024, 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the network address mutation rule of Park et al. into the architecture for managing mutations as taught by Ke et al. because they are both directed to data streaming management and are both from the same field of endeavor. Such combination would have enhanced the versatility of Ke et al. by allowing it to efficiently manage mutations while defending against attack behavior of attackers in a network environment, and more particularly while providing proactive defense technology and network address mutation technology for incapacitating reconnaissance efforts made by attackers.


Claim(s) 2-6, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. US Publication No. 2022/0035829 in view of Park et al. US Publication No. 2020/0007496 and in further view of Ophir et al. US Patent no. 11,126,538. 

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1 above. It is noted however, Ke et al. and Park et al. did not specifically detail the aspects of “wherein providing the client access to the user-specific topic comprises: transmitting portions of the data relevant to the data stream to the client based on a call to a subscription to the user-specific topic by the client” as recited in the instant claim 2. On the other hand, Ophir et al. disclose “wherein providing the client access to the user-specific topic comprises: transmitting portions of the data relevant to the data stream to the client based on a call to a subscription to the user-specific topic by the client” (Col. 9, lines 7-19 describing the instrumentation analysis system 100 provides separation of the metadata describing the data streams from the data of the data streams. Each application 130 transmits only the data values of the metrics and information identifying the metric. The metadata information is received separately from a source independent of the data source of the data streams). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the instrument analysis system for processing data stream of Ophir et al. into the architecture for managing mutations as taught by Ke et al. because they are all directed to data streaming management and are both from the same field of endeavor. Such combination would have enhanced the versatility of Ke et al. by allowing it to efficiently manage mutations while processing data stream language programs specified by the user to generate result data streams and plots the result data streams on a screen of a client device.

As per claim 3, Ophir et al. disclose “ filtering the data relevant to the data stream based on one or more of: offset rules, filtering rules, aggregation rules, and windowing rules specified by the call to generate a target topic comprising the portions of the data relevant to the data stream” (See Abstract describing a method that involves receiving specifications of a data stream language program for generating sets of graphs based on filtered data of a set of data streams through a user interface, where the filtered data is generated based on received filter expressions; Col. 18, lines 34-41 describing user interface manager 280 configures a user interface with a widget for receiving a filter expression. An example of the widget for specifying a filter expression is widget 720 in FIG. 7. The user interface manager 280 receives 1010 a filter expression that evaluates to a subset of data streams received by the instrumentation analysis system 100. In an embodiment, the filter expression specifies values of one or more names of metrics of data streams; Figure 12, Col. 23, line 50-Col. 24, line 33). 

As per claim 4, Ophir et al. disclose “wherein the schema is received by a stream processor registry that functions as a server-side run time to obtain the data relevant to the data stream by executing functions specified by the one or more mutations” (See FIG. 1 showing the overall system environment for reporting based on instrumented software, according to an embodiment. The overall system environment includes an instrumentation analysis system 100, one or more development systems 120 (also referred to as a host or a server), an administration system 160, and a reporting system 150. In other embodiments, more or less components than those indicated in FIG. 1 may be used. For example, development system 120, administration system 160, and reporting system 150 may interact with instrumentation analysis system 100 via a network (not shown in FIG. 1). Furthermore, there may be more or less instances of each system shown in FIG. 1, for example, there may be multiple reporting systems 150).

As per claim 5, Ophir et al. disclose “storing the one or more mutations as metadata with the stream processor registry, wherein the stream processor registry utilizes the metadata to build a stream processor to obtain the data relevant to the data stream in response to a call to a subscription to the user-specific topic by the client” (Col. 5, lines 22-43 describing the data stream language supports a publish block for publishing data streams generated as a result of executing a data stream language program. The publish block may publish the result on a user interface for presentation to the users, store the data of the data streams in a database, and/or provide the data of the data streams to other jobs executing in the instrumentation analysis system via a software bus. The instrumentation analysis system identifies metadata attribute values for result data streams. These metadata attributes describe the data streams and act as coordinates along various dimensions of data streams. Examples of dimensions include metric name, service name, datacenter name, and so on. In an embodiment, the instrumentation analysis system associates with each result data stream generated by a data stream language program (or a portion of the data stream language program) the value(s) of metadata attribute(s) specified with the last groupby block of the data stream language program. Metadata describing the data streams is stored in a metadata store. A data stream identifier is generated for the data stream. The data of the data stream is stored in conjunction with the data stream identifier in a time series data store). 

As per claim 6, Ophir et al. disclose “wherein the schema is defined using a query language corresponding to the server-side run time” (Col. 4, lines 41-60 describing data stream language that supports a find block that takes an expression as input and identifies data streams based on the search string). 

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 8. Applicant’s attention is directed to the rejection of claim 1 above. It is noted however, Ke et al. and Park et al. did not specifically detail the aspects of “to provide the client access to the user-specific topic, the processing device is to: transmit portions of the data relevant to the data stream to the client based on a call to a subscription to the user-specific topic by the client” as recited in the instant claim 9. On the other hand, Ophir et al. disclose “to provide the client access to the user-specific topic comprises: transmitting portions of the data relevant to the data stream to the client based on a call to a subscription to the user-specific topic by the client” (Col. 9, lines 7-19 describing the instrumentation analysis system 100 provides separation of the metadata describing the data streams from the data of the data streams. Each application 130 transmits only the data values of the metrics and information identifying the metric. The metadata information is received separately from a source independent of the data source of the data streams). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the instrument analysis system for processing data stream of Ophir et al. into the architecture for managing mutations as taught by Ke et al. because they are all directed to data streaming management and are both from the same field of endeavor. Such combination would have enhanced the versatility of Ke et al. by allowing it to efficiently manage mutations while processing data stream language programs specified by the user to generate result data streams and plots the result data streams on a screen of a client device.

As per claim 10, Ophir et al. disclose “wherein the processing device is further to: filter the data relevant to the data stream based on one or more of: offset rules, filtering rules, aggregation rules, and windowing rules specified by the call to generate a target topic comprising the portions of the data relevant to the data stream” (See Abstract describing a method that involves receiving specifications of a data stream language program for generating sets of graphs based on filtered data of a set of data streams through a user interface, where the filtered data is generated based on received filter expressions; Col. 18, lines 34-41 describing user interface manager 280 configures a user interface with a widget for receiving a filter expression. An example of the widget for specifying a filter expression is widget 720 in FIG. 7. The user interface manager 280 receives 1010 a filter expression that evaluates to a subset of data streams received by the instrumentation analysis system 100. In an embodiment, the filter expression specifies values of one or more names of metrics of data streams; Figure 12, Col. 23, line 50-Col. 24, line 33). 

As per claim 11, Ophir et al. disclose “wherein the schema is received by a stream processor registry that functions as a server-side run time to obtain the data relevant to the data stream by executing functions specified by the one or more mutations” (See FIG. 1 showing the overall system environment for reporting based on instrumented software, according to an embodiment. The overall system environment includes an instrumentation analysis system 100, one or more development systems 120 (also referred to as a host or a server), an administration system 160, and a reporting system 150. In other embodiments, more or less components than those indicated in FIG. 1 may be used. For example, development system 120, administration system 160, and reporting system 150 may interact with instrumentation analysis system 100 via a network (not shown in FIG. 1). Furthermore, there may be more or less instances of each system shown in FIG. 1, for example, there may be multiple reporting systems 150).

As per claim 12, Ophir et al. disclose “wherein the processing device is further to: store the one or more mutations as metadata with the stream processor registry, wherein the stream processor registry utilizes the metadata to build a stream processor to obtain the data relevant to the data stream in response to a call to a subscription to the user-specific topic by the client” (Col. 5, lines 22-43 describing the data stream language supports a publish block for publishing data streams generated as a result of executing a data stream language program. The publish block may publish the result on a user interface for presentation to the users, store the data of the data streams in a database, and/or provide the data of the data streams to other jobs executing in the instrumentation analysis system via a software bus. The instrumentation analysis system identifies metadata attribute values for result data streams. These metadata attributes describe the data streams and act as coordinates along various dimensions of data streams. Examples of dimensions include metric name, service name, datacenter name, and so on. In an embodiment, the instrumentation analysis system associates with each result data stream generated by a data stream language program (or a portion of the data stream language program) the value(s) of metadata attribute(s) specified with the last groupby block of the data stream language program. Metadata describing the data streams is stored in a metadata store. A data stream identifier is generated for the data stream. The data of the data stream is stored in conjunction with the data stream identifier in a time series data store). 

As per claim 13, Ophir et al. disclose “wherein the schema is defined using a query language corresponding to the server-side run time” (Col. 4, lines 41-60 describing data stream language that supports a find block that takes an expression as input and identifies data streams based on the search string). 

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 15. Applicant’s attention is directed to the rejection of claim 15 above. It is noted however, Ke et al. and Park et al. did not specifically detail the aspects of “wherein to provide the client access to the user-specific topic, the processing device is to: transmit portions of the data relevant to the data stream to the client based on a call to a subscription to the user-specific topic by the client” as recited in the instant claim 16. On the other hand, Ophir et al. disclose “wherein to provide the client access to the user-specific topic, the processing device is to: transmit portions of the data relevant to the data stream to the client based on a call to a subscription to the user-specific topic by the client” (Col. 9, lines 7-19 describing the instrumentation analysis system 100 provides separation of the metadata describing the data streams from the data of the data streams. Each application 130 transmits only the data values of the metrics and information identifying the metric. The metadata information is received separately from a source independent of the data source of the data streams). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the instrument analysis system for processing data stream of Ophir et al. into the architecture for managing mutations as taught by Ke et al. because they are all directed to data streaming management and are all from the same field of endeavor. Such combination would have enhanced the versatility of Ke et al. by allowing it to efficiently manage mutations while processing data stream language programs specified by the user to generate result data streams and plots the result data streams on a screen of a client device.

As per claim 17, Ophir et al. disclose “wherein the processing device is further to: filter the data relevant to the data stream based on one or more of: offset rules, filtering rules, aggregation rules, and windowing rules specified by the call to generate a target topic comprising the portions of the data relevant to the data stream” (See Abstract describing a method that involves receiving specifications of a data stream language program for generating sets of graphs based on filtered data of a set of data streams through a user interface, where the filtered data is generated based on received filter expressions; Col. 18, lines 34-41 describing user interface manager 280 configures a user interface with a widget for receiving a filter expression. An example of the widget for specifying a filter expression is widget 720 in FIG. 7. The user interface manager 280 receives 1010 a filter expression that evaluates to a subset of data streams received by the instrumentation analysis system 100. In an embodiment, the filter expression specifies values of one or more names of metrics of data streams; Figure 12, Col. 23, line 50-Col. 24, line 33). 

As per claim 18, Ophir et al. disclose “wherein the schema is received by a stream processor registry that functions as a server-side run time to obtain the data relevant to the data stream by executing functions specified by the one or more mutations” (See FIG. 1 showing the overall system environment for reporting based on instrumented software, according to an embodiment. The overall system environment includes an instrumentation analysis system 100, one or more development systems 120 (also referred to as a host or a server), an administration system 160, and a reporting system 150. In other embodiments, more or less components than those indicated in FIG. 1 may be used. For example, development system 120, administration system 160, and reporting system 150 may interact with instrumentation analysis system 100 via a network (not shown in FIG. 1). Furthermore, there may be more or less instances of each system shown in FIG. 1, for example, there may be multiple reporting systems 150).

As per claim 19, Ophir et al. disclose “wherein the processing device is further to: store the one or more mutations as metadata with the stream processor registry, wherein the stream processor registry utilizes the metadata to build a stream processor to obtain the data relevant to the data stream in response to a call to a subscription to the user-specific topic by the client” (Col. 5, lines 22-43 describing the data stream language supports a publish block for publishing data streams generated as a result of executing a data stream language program. The publish block may publish the result on a user interface for presentation to the users, store the data of the data streams in a database, and/or provide the data of the data streams to other jobs executing in the instrumentation analysis system via a software bus. The instrumentation analysis system identifies metadata attribute values for result data streams. These metadata attributes describe the data streams and act as coordinates along various dimensions of data streams. Examples of dimensions include metric name, service name, datacenter name, and so on. In an embodiment, the instrumentation analysis system associates with each result data stream generated by a data stream language program (or a portion of the data stream language program) the value(s) of metadata attribute(s) specified with the last groupby block of the data stream language program. Metadata describing the data streams is stored in a metadata store. A data stream identifier is generated for the data stream. The data of the data stream is stored in conjunction with the data stream identifier in a time series data store). 

As per claim 20, Ophir et al. disclose “wherein the schema is defined using a query language corresponding to the server-side run time” (Col. 4, lines 41-60 describing data stream language that supports a find block that takes an expression as input and identifies data streams based on the search string). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. US Publication No. 2022/0035829 in view of Park et al. US Publication No. 2020/0007496 and Ophir et al. US Patent No. 11,126,538 and in further view of Tamjidi et al. US Patent No. 10,558,671. 

Regarding claim 7, most of the limitations of this claim have noted in the rejection of claim 6. Applicant’s attention is directed to the rejection of claim 6 above. It is noted however, neither Ke et al.; Park et al. nor Ophir et al. specifically detail the aspects of “wherein the query language is GraphQL” as recited in the instant claim 7. On the other hand, Tamjidi et al. achieved the aforementioned claimed features by providing a system including a data center hosting a representational state transfer (REST) server in communication with a client network, wherein the REST server includes a GraphQL schema describing tables and fields of a communicatively coupled database. The REST server is configured to: receive a request that includes a GraphQL query; open a streaming connection to the client network; and output a beginning of a response via the streaming connection. The REST server is also configured to process the GraphQL query based on the GraphQL schema to generate a GraphQL result, and to output the GraphQL result in a body of the response via the streaming connection. The REST server is further configured to output an end of the response via the streaming connection, such that the response is correctly formatted in JavaScript Object Notation (JSON) (See Tamjidi et al. Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the GraphQL query language of Tamjidi et al. in the combined data stream language program of Ke et al. Park et al. and Ophir et al. because they are all directed data streaming processing and are all from the same field of endeavor. Such combination would have further enhanced the versatility Ke et al. by allowing it to more effectively open a streaming connection to client networks and output a beginning of a response via the streaming connection. Thus, enabling queries to have greater specificity, which can substantially reduce overhead involving querying and transferring superfluous or undesired data. Additionally, GraphQL is a strongly typed query language, which enables developers to clearly define the data types for fields of a query. 

Regarding claim 14, most of the limitations of this claim have noted in the rejection of claim 13. Applicant’s attention is directed to the rejection of claim 13 above. It is noted however, neither Ke et al.; Park et al. nor Ophir et al. specifically detail the aspects of “wherein the query language is GraphQL” as recited in the instant claim 14. On the other hand, Tamjidi et al. achieved the aforementioned claimed features by providing a system including a data center hosting a representational state transfer (REST) server in communication with a client network, wherein the REST server includes a GraphQL schema describing tables and fields of a communicatively coupled database. The REST server is configured to: receive a request that includes a GraphQL query; open a streaming connection to the client network; and output a beginning of a response via the streaming connection. The REST server is also configured to process the GraphQL query based on the GraphQL schema to generate a GraphQL result, and to output the GraphQL result in a body of the response via the streaming connection. The REST server is further configured to output an end of the response via the streaming connection, such that the response is correctly formatted in JavaScript Object Notation (JSON) (See Tamjidi et al. Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the GraphQL query language of Tamjidi et al. in the combined data stream language program of Ke et al. Park et al. and Ophir et al. because they are all directed data streaming processing and are all from the same field of endeavor. Such combination would have further enhanced the versatility Ke et al. by allowing it to more effectively open a streaming connection to client networks and output a beginning of a response via the streaming connection. Thus, enabling queries to have greater specificity, which can substantially reduce overhead involving querying and transferring superfluous or undesired data. Additionally, GraphQL is a strongly typed query language, which enables developers to clearly define the data types for fields of a query. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 30, 2022